Citation Nr: 0620645	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-19 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability. 

2.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to June 
1964. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for right hip and right knee disabilities. 

The veteran testified before the Board sitting at the RO in 
May 2006. 

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDING OF FACT

The veteran has no diagnosed right hip disability. 


CONCLUSION OF LAW

The criteria for service connection for a right hip 
disability have not been met. 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002 and 
November 2003, and a rating decision in July 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2004 statement of the case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran seeks service connection for a right hip 
disability caused by an injury incurred while he was serving 
in the U.S. Navy aboard the destroyer USS Fred T. Berry (DD-
858) in 1964.   He contends that he injured his right knee 
and hip when he fell down a ladder on his ship. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time. If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).

In a May 2006 hearing, the veteran stated that after his fall 
on the ladder, he was bandaged, provided with crutches, and 
placed off-duty.  When his ship returned to port, he was 
transferred ashore to a naval medical facility where his 
injuries were X-rayed.  He was then airlifted via several 
locations until he arrived at a naval base in the United 
States.  He stated that he refused further treatment and an 
offer of a medical discharge.  Service personnel records, 
however, showed that he was released from active duty at the 
end of his obligated active service and was recommended for 
reenlistment. 
There is no notation of an accident or treatment for injuries 
or chronic disease of the veteran's right hip or leg in the 
veteran's service medical records.  A June 1964 discharge 
physical examination, signed by the veteran, showed no 
abnormal conditions in his lower extremities.

At the May 2006 hearing, the veteran stated that he sought 
treatment from VA for the injury at some unspecified time 
within the first three years after discharge.  He stated that 
he underwent a surgical procedure on his knee, but he did not 
mention that he had any treatment or diagnosis of a condition 
of his right hip. 

In October 2001, the veteran sought treatment from VA for 
pain in his right hip, knee, and foot.  The VA examiner noted 
no definite tenderness in the veteran's right hip.  X-rays 
showed no bone or joint abnormalities and unremarkable soft 
tissue conditions.  The examiner's diagnosis was normal right 
hip.  Although there are additional examinations and 
diagnoses regarding the veteran's right knee, there are no 
other medical records that show examination or treatment of 
the right hip or any notations to show that any knee 
condition affects his hip. 

The Board concludes that service connection is not warranted 
because the veteran does not have a diagnosed disability of 
his right hip.  There is no medical evidence of record 
demonstrating that the veteran has a current hip disability.  
As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right hip disability is denied. 



REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a right knee disability is 
necessary. 

There is no record of an accident or treatment for injuries 
or chronic disease of the veteran's right knee in his service 
medical records.  The claims file does not contain service 
personnel records including line of duty/misconduct 
investigations, travel orders, or extracts from the ship's 
deck log or sick call logs.  These records may substantiate 
the occurrence of an accident and injury aboard USS Fred. T. 
Berry (DD-858). 

The veteran stated that he sought treatment from the VA 
Medical Center (VAMC) in Manchester, New Hampshire, and that 
he underwent surgery at the VAMC in White River Junction, 
Vermont within three years after service.  A VA examiner in 
October 2001 noted that the veteran's surgery was an 
arthrotomy and medial meniscectomy.  Records of the veteran's 
examination and surgery from the VAMCs may substantiate an 
earlier manifestation of a chronic disease or the residual 
conditions of an injury.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate service 
agency the veteran's personnel records 
for service in 1964.  In addition, 
request all accident reports, line of 
duty investigations, deck logs, and sick 
call logs from USS Fred T. Berry (DD-858) 
from April 1964 to June 1964 relating to 
the veteran's service on this vessel.  
Associate any records with the claims 
file. 

2.  Request records of treatment of the 
veteran from VAMC in Manchester, New 
Hampshire, and White River Junction, 
Vermont, at any time from 1964 to 1968.  
Associate any records with the claims 
file. 

3.  Then, readjudicate the claim for 
service connection for service connection 
for a right knee disability.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, return 
the case to the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


